Title: To Alexander Hamilton from William S. Smith, 2 May 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade May 2d. 1800
          
          Lt. Dwight of the 2d. Regt. this morning presented your Letter of the 19th. of Feby. agreable to its contents I have arrested him—I am not furnish’d with charges against him, if you will do me the Honor of forwarding them, with  the names of the Witness’s, his case can be proceeded upon Immediately, by the Court Martial whereof Lt. Colo. Comdt. Taylor is President—
          I have the Honor to be with great respect—Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt. Colo.
            of ye. 12th.
          
        